Citation Nr: 0420798	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  95-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a left leg 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for an eye disability, 
claimed as conjunctivitis.

7.  Entitlement to service connection for a respiratory 
disability.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to March 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 1997 and April 1999, the Board remanded the case to 
the RO for additional development.  The RO completed the 
additional development to the extent possible and returned 
the case to the Board for further appellate review.  The 
veteran's representative submitted additional comments on 
behalf of the veteran in May 2004.

The veteran also perfected an appeal of a claim of service 
connection for a skin disorder, claimed as dermatitis, which 
was among the issues the Board remanded for further 
development.  A January 2004 rating decision granted service 
connection for dermatitis.  This is a complete grant of the 
benefit requested as to this issue.  Therefore, no further 
action on this issue is indicated. 


FINDINGS OF FACT

1.  The veteran has current diagnosed disorders as follows: 
pain of unknown etiology of the left wrist; bilateral hip 
pain; pain secondary to capsulitis of the left knee; chronic 
pain of the pre-tibial area of the left lower leg; and, sleep 
apnea by history.  The most recent eye examination found 
minimal ocular hypertension.

2.  There is no record in the service medical records (SMRs) 
of a Report of Physical Examination for Induction into active 
service or for Release from Active Service.  Attempts to 
obtain additional records have been unsuccessful.

3.  The SMRs reflect entries of complaints of abrasions to 
both arms due to a vehicular accident.  There are no findings 
of continuing or chronic pathology but only of acute and 
transitory abrasions to both arms.  There are no other 
entries in the SMRs as concerns complaints, findings, or 
treatment of, wrist or hand pathology.

4.  There is no contemporaneous record of complaints, 
findings, or treatment of, wrist or hand pathology, in the 
years immediately following the veteran's release from active 
service.

5.  The evidence of record does not show any current wrist or 
hand disorder to have been caused or made worse by active 
military service.

6.  The SMRs reflect reported history of the veteran to the 
effect that, due to an accident, he had hip surgery prior to 
his entry into active service.  A SMRs entry reflects the 
veteran as being deemed fit for service.  X-rays confirm the 
presence of surgically implanted pins in the veteran's hips.

7.  The SMRs reflect no entries for complaints, findings, or 
treatment for, any hip pathology during active service.  
There is no contemporaneous record of complaints, findings, 
or treatment of, hip pathology, in the years immediately 
following the veteran's release from active service.  The 
earliest record of post-service treatment for hip pathology 
is several years after the veteran's release from active 
service.

8.  The evidence of record shows the veteran to have had 
trauma to his hips prior to service, which resulted in the 
surgical implantation of a pin in both hips and that the 
veteran's hip pathology was not made worse by service.

9.  The SMRs reflect no entries for complaints, findings, or 
treatment for, knee pathology.  There is no contemporaneous 
record of complaints, findings, or treatment of, knee 
pathology, in the years immediately following the veteran's 
release from active service.  The earliest record of post-
service treatment for knee pathology is several years after 
the veteran's release from active service.

10.  The evidence of record does not show a left knee 
disorder to have been caused or made worse by the veteran's 
active service.

11.  The SMRs reflect no entries for complaints, findings, or 
treatment for, left leg or left ankle pathology.  There is no 
contemporaneous record of complaints, findings, or treatment 
of, ankle pathology, in the years immediately following the 
veteran's release from active service.  The earliest record 
of post-service treatment for ankle pathology is several 
years after the veteran's release from active service.

12.  The evidence of record does not show a left leg or left 
ankle disorder to have been caused or made worse by the 
veteran's active service.

13.  The veteran was diagnosed with diabetes mellitus several 
years after his active military service, and it is not 
service connected.  The medical evidence of record shows the 
veteran's lower extremity joint pathology may be related to 
his non-service-connected diabetes mellitus.

14.  The SMRs reflect two entries for complaints and 
treatment of irritation of both eyes.  The findings were 
acute irritation either by the veteran's contact lens or an 
acute sensitivity reaction to the contact lens disinfectant 
solution used by the veteran.  There was no finding or 
diagnosis of continuing underlying eye pathology.

15.  There is no contemporaneous record of complaints, 
findings, or treatment of, eye pathology, in the years 
immediately following the veteran's release from active 
service.  The earliest record of post-service treatment for 
eye pathology, specifically conjunctivitis is several years 
after the veteran's release from active service.

16.  The evidence of record does not show a bilateral eye 
disorder, to include conjunctivitis, to have been caused or 
made worse by the veteran's active service.

17.  The SMRs reflect no entries for complaints, findings, or 
treatment of, a respiratory disorder, to include sleep apnea.

18.  There is no contemporaneous record of complaints, 
findings, or treatment of, a respiratory disorder, to include 
sleep apnea, in the years immediately following the veteran's 
release from active service.  The earliest record of post-
service treatment for a respiratory disorder, to include 
sleep apnea, is several years after the veteran's release 
from active service.

19.  The evidence of record does not show a respiratory 
disorder, to include sleep apnea, to have been caused or made 
worse by the veteran's active service.


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A right hand disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  The veteran's bilateral hip disorder existed prior to his 
active military service, and it was not aggravated by his 
active service.  The presumption of soundness is rebutted.  
38 U.S.C.A. §§ 1131, 1132, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.305, 3.306 (2003).

4.  A left leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

5.  A left ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

6.  A chronic bilateral eye disorder, to include 
conjunctivitis, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

7.  A respiratory disorder, to include sleep apnea, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective well after the veteran filed his/her claim.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VAOPGCPREC 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
assuming solely arguendo the applicability of Pelegrini to 
this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below. 

In a letter dated in November 2002 (letter), the RO provided 
the VCAA notice to the veteran.  The letter informed the 
veteran of the evidence needed to support his claim for 
service connection.  As to who would obtain what evidence, 
the letter informed the veteran that VA would obtain evidence 
from any federal agency identified by him as having records 
related to his claim, as well as any private entity 
identified by the veteran, provided he completed, signed, and 
returned, the provided VA Forms 21-4142 to authorize VA to 
obtain the records on his behalf.  As for what records the 
veteran would obtain and submit, the letter informed the 
veteran to submit any records in his possession, with the 
proviso that he not submit duplicates of any records 
previously submitted.  In a letter dated in December 2003, 
the RO informed the veteran that evidence was needed which 
showed continued treatment of chronic disorders or conditions 
after his release from active service and asked the veteran 
to identify any sources with records or evidence of his 
nature.  Again, the veteran was provided VA Forms 21-4142 for 
his completion and return.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, in light of the fact that, the veteran's 
claim has been in continuous development throughout the 
appeal period, he did not respond either to the letter or the 
December 2003 letter, and his claim received a comprehensive 
review prior to it being returned to the Board, the Board 
finds any deficiency as concerns the timing of the VCAA 
notice to be harmless.

As concerns the duty to assist, the RO developed for 
treatment records pertinent to the veteran's claim, obtained 
all of the veteran's VA treatment records, and arranged for 
appropriate medical examinations.  All records obtained or 
generated have been associated with the record.  The Board 
notes that the veteran's SMRs in the claim file do not 
contain the veteran's Report of Physical Examination for 
Induction into the Armed Forces.  Neither do they contain a 
Report of Physical Examination for Release From Active 
Service.  The Board notes no entry in the SMRs that the 
veteran waived an exit physical examination.  The Board also 
noted the RO's numerous efforts to obtain any additional SMRs 
in existence, to include asking the veteran to provided any 
in his possession.  The National Personnel Records Center 
advised that they have provided all SMRs in their custody, 
and the veteran did not respond.  Neither the veteran nor his 
representative has requested development of additional 
evidence nor have they provided any additional information.

The Board finds that VA has complied with the duty to assist 
the veteran with the development of his claim.  38 C.F.R. 
§ 3.159(c) (2003).

Historically, the veteran filed his claim in April 1994.  A 
July 1994 rating decision denied the claim, and an August 
1996 rating decision continued the denial.  In light of the 
veteran's lack of support with the RO in developing his 
claim, as indicated by his non-response to RO letters, etc., 
the April 1999 Board remand restyled the issues of the case 
to include whether the veteran had withdrawn his appeal.  In 
a letter dated in December 1999, the RO inquired of the 
veteran if he still wished to pursue his appeal.  An RO 
Routing Slip dated in July 2002 reflects that there had been 
no response from the veteran.  However, the Board notes that 
the veteran did report for examinations in 2003.  Therefore, 
the Board deems this as a desire to continue the appeal, 
especially as the appeal has not been withdrawn in writing.

I.  Bilateral hip disorder.

Factual background.

An entry in the SMRs reflects that the veteran was "Denied 
at AFEES," which means at an Armed Forces Entrance 
Examination Station.  The date stamp is illegible, but the 
Board infers from other records that it was July 1979.  No 
further information is recorded.

A July 1979 entry in the SMRs reflect that, at the veteran's 
initial screening physical examination, the veteran reported 
that, in 1974, due to knee pain for several weeks from a 
bicycle accident, he was hospitalized for surgery.  The 
examiner's entry is not sufficiently decipherable to 
determine if the veteran's accident knee residuals involved 
both knees or only one, and if one, whether the left of the 
right, but noted the possibility of a slipped epiphysis.  
Further, the veteran related that he refused surgery to 
replace the knee joint, but reported he had pins in both 
hips.  The veteran reported that he had been asymptomatic 
since his recovery, as reflected by his surgeon clearing him 
to play high school football, which he did for four years, 
and his participation as a shot putter on the track team for 
18 months.  The examiner noted a six inch surgical scar on 
the lateral aspect of each hip, and also noted genu varus.  
The veteran was deemed fit for military service and cleared 
for training.

There are no other entries in the SMRs for complaints, 
findings, or treatment of, hip or knee pathology.

An October 1994 x-ray report of the hips reflects that the 
hips are normal, and there are metallic pins through the neck 
of both femurs.

The July 1996 VA examination report reflects that the veteran 
reported occasional hip pain.  Physical examination revealed 
ROM on hip flexion was 0 to 135 degrees in both hips.  The 
examiner noted surgical scars bilaterally on the hips.  The 
examiner rendered diagnoses of status post-bilateral hip 
surgery.  The post-surgical bilateral "hip" x-rays revealed 
placement of at least four screws to the right "knee" and 
two screws to the left "knee".  (It is noted that the x-
rays were of the "hips" and that is where the surgery has 
been reported.  Thus, it is taken that the screws noted are 
in the "hips" not the "knees" as typed on the report.  
Other x-rays of the left tibia and fibula are reported 
negative, further supporting this analysis.)  The impression 
was slight deformity of the head of the femur, bilateral, 
which suggests a slipped epiphysis.  In August 1996, the 
examiner provided a brief addendum wherein he noted that he 
deemed the x-rays of the veteran's hips to be as reported.

The December 2003 orthopedic examination report reflects that 
the veteran reported occasional hip pain.  Examination of the 
hips revealed pain on motion, which is persistently in the 
lateral aspect of the hip joint.  The examiner noted that 
this pain may well be associated with the previous surgical 
procedure prior to the veteran's entry into active service.  
The examiner noted that there was left knee pain secondary to 
capsulitis of the left knee.  There was no other opinion 
offered as to the hip pathology.  It was noted that the 
veteran had lower extremity pain thought secondary, at least 
in part, to diabetes.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  When making a determination of service connection, 
VA must administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2003).

As concerns pre-existing conditions and the presumption of 
soundness of veterans of peacetime service, a peacetime 
veteran who has had active, continuous service of 6 months 
or more will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time 
thereof, or where evidence or medical judgment, as 
distinguished from medical fact and principles, establishes 
that an injury or disease preexisted service.  Any evidence 
acceptable as competent to indicate the time of existence or 
inception of the condition may be considered.  
Determinations based on medical judgment will take 
cognizance of the time of inception or manifestation of 
disease or injury following entrance into service, as shown 
by proper service authorities in service records, entries or 
reports.  Such records will be accorded reasonable weight in 
consideration of other evidence and sound medical reasoning.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.305(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).

The Board finds that the veteran's hip disorders existed 
prior to service and that they were duly noted and clinically 
confirmed.  First, as detailed above, the SMRs reflect that 
the veteran was rejected for military service when examined 
at the AFEES.  At a subsequent screening examination, he 
reported his pre-service knee and hip injury and the surgery 
which resulted in the placement of pins in both hips.  
Physical examination revealed and noted the veteran's 
surgical scars on each hip, and later x-rays confirmed the 
presence of pins through the neck of each femur.  The 
examiner's examination and taking of the veteran's history 
also led him to note the prospect of a slipped epiphysis as 
part of the veteran's injury.  Later x-rays appear to confirm 
this.  Therefore, the evidence of record compellingly rebuts 
the presumption of soundness as concerns the veteran's 
bilateral hip disorders.  38 C.F.R. § 3.305 (2003).

In the case of peacetime veterans, a presumption that a pre-
existing condition was aggravated by active military service 
arises only if there is evidence that the pre-existing 
condition increased in severity.  38 C.F.R. § 3.306(a) 
(2003).  There is no medical evidence which shows or points 
to an increase in or aggravation of the veteran's hips during 
his active service.  In contrast to the veteran's reports in 
recent years, other than the initial screening, there are no 
entries in the SMRs which address the hip pathology.  The 
December 2003 examination report reflects that the examiner 
noted the distinct possibility that the veteran's reported 
hip pain is a residual of his pre-service surgery.  Further, 
the examiner also noted the prospect of the veteran's obesity 
and diabetic neuropathy as causative factors.  Although the 
examiner at the December 2003 examination did not couch his 
opinion in iron clad terminology, the Board reasonably 
construes the examiner's opinion as one that it is not at as 
least as likely as not that the veteran's bilateral hip 
residuals are related to his military service.  The basis for 
the Board's assessment is the absence of any complaints or 
treatment during the veteran's active service or in the years 
immediately after the veteran's military service.  

II.  Right wrist and right hand.

Factual background.

A February 1980 entry in the SMRs reflects that the veteran 
presented with both arms severely scraped as result of a 
motorcycle accident.  Examination revealed both arms to 
"show good progress," and there were no signs of fracture 
or bleeding.  The veteran's hands were still tender.  The 
examiner rendered an assessment of abrasions and treated them 
with a sterile dressing.  The veteran had two follow-ups 
where the area again was cleaned and a sterile dressing 
applied.  The last follow-up provides more detail on the 
location of the abrasions, and reflects that the veteran's 
hands are coming alone nicely and still show no signs of 
bleeding or fracture.  The abrasions were on the posterior 
aspect of the right and left arm, as well as the left side of 
the veteran's back.

A January 1983 entry reflects the veteran presented with a 
complaint of a splinter in the surface of his left hand as of 
10 days prior.  Examination noted mild redness and swelling 
of the left palm and no foreign object was found.

A March 1983 entry reflects the veteran presented with a 
complaint of a lump in his left palm.  Examination revealed a 
verrucous papule on the left palm, which was pared.

A January 1993 VA clinical entry reflects the veteran 
presented with a complaint of off and on wrist pain for the 
prior year, which started after lifting weights and is 
triggered by lifting weights.  The examiner noted no signs of 
an inflammatory arthritis and surmised the veteran's symptoms 
were secondary to his weight lifting.  A March 1993 follow-up 
entry reflects the veteran reported that his wrist and 
shoulder pain ceased after he stopped lifting weights.

The July 1996 VA examination report reflects that the veteran 
reported chronic pain the medial aspect of his right wrist.  
The veteran claimed the pain began while he was in training 
in 1984.  He denied any accident with which he could 
associate the pain.  Physical examination of the right wrist 
revealed normal range of motion (ROM) in dorsiflexion, palmar 
flexion, adduction, and abduction, but with pain on 
abduction.  The examiner rendered a diagnosis of chronic 
right wrist pain.  In August 1996, the examiner provided a 
brief addendum wherein he noted that he deemed the x-rays of 
the veteran's right wrist to be normal.

A December 2003 VA orthopedic examination report reflects the 
veteran reported he developed pain in both hands during his 
active service, which he could not relate to any specific 
incident or injury.  Physical examination of the wrist 
revealed normal ROM in the wrists.  The examiner rendered a 
diagnosis of pain of unknown etiology of the wrist.

Analysis.

The legal standard for determining service connection is set 
forth above and, except for the discussion on the presumption 
of soundness and aggravation of a pre-existing condition, are 
incorporated herein by reference.  The Board notes the SMRs 
entries of the veteran having experiences abrasions to both 
arms and hands from a motorcycle accident.  The SMRs also 
reflect that there was no diagnosis of underlying pathology 
such as a fracture of either hand.  The only other entry 
related to the veteran's hand is for a complaint of a 
splinter in his left hand and a papule on his left palm.  The 
medical evidence of record shows the abrasions and the papule 
to have been acute and transitory with no record of 
residuals.  The Board also finds it noteworthy that the 
veteran could not relate the symptoms of his hands to any 
specific incident.  While this certainly is an indication of 
the veteran's candor, it also provides evidence that the 1983 
motorcycle accident did not cause any continuing or chronic 
joint pathology.  There also is the matter of the veteran 
having reported that he injured his wrist in 1993 while 
lifting weights.  Further, the examination reports reflect no 
finding of underlying pathology.  The x-ray reports reflect 
no abnormal findings, and the examiners' sole diagnosis was 
pain.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  There is no evidence of an 
underlying condition which is related to the veteran's active 
military service.  Therefore, the Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

III.  Left leg and ankle disorder.

Factual background.

As noted in section I above, the appellant gave a history of 
pre-service knee (apparently left) injury.  The SMRs are 
otherwise negative for any pertinent complaints of findings 
concerning the left leg and ankle.

The July 1996 VA examination report reflects that the veteran 
reported a contusion of the anterior aspect of the left lower 
tibia, and off-and-on pain of that area.  Examination 
revealed that, while in supine position, the veteran could do 
straight leg raising of both legs, flex both knees, and 
extend both ankles without complaint.  The examiner rendered 
a diagnosis of status post-contusion of left lower tibia.  
The x-ray report reflects that the tibia was within normal 
limits.  In August 1996, the examiner provided a brief 
addendum wherein he noted that he deemed the x-rays of the 
veteran's left lower tibia to be normal.

A December 2003 VA orthopedic examination report reflects the 
veteran reported that he injured his left leg while in active 
service.  The examiner noted a pre-tibial scar was noted on 
the left lower leg, with tenderness over the tissue around 
the scar, as well as in the pre-tibial area around the scar.  
The examiner rendered a diagnosis of chronic pain of the pre-
tibial area.  It was also noted that there was pain in the 
left knee secondary to capsulitis.  The examiner observed 
that the veteran has diabetic neuropathy, and that it may be 
contributing to his leg pathology, as well as the veteran's 
pathologic obesity.  As concerns the veteran's orthopedic 
pathology, the examiner observed that he could not, with 
certainty, state that the veteran's pathology is related to 
his military service, obesity, or diabetes.  While noting the 
possibility that the veteran's pathology may have developed 
secondarily to his active service, the examiner noted that it 
would be only to a partial degree.

Analysis.

The legal standard for determining service connection is set 
forth above and, except for the discussion on the presumption 
of soundness and aggravation of a pre-existing condition, it 
is incorporated herein by reference.  The SMRs do not confirm 
the veteran's report at the December examination that he 
injured his left leg while training in active service.  
Further, the SMRs entries as concerns the 1983 motorcycle 
accident do not reflect any injury to the veteran's lower 
extremities.  There also is the matter that there is no 
diagnosis of an underlying condition to which the veteran's 
pain might be related.  There must be a current disorder or 
disability to entitle one to service connection.  In addition 
to the absence of any evidence in the SMRs related to the 
veteran's left leg or ankle, the December 2003 examination 
did not diagnose a condition other than pain.  The examiner 
noted the x-ray of the tibia to be normal.  While left knee 
capsulitis is first noted, there is nothing to suggest a 
relationship to service.  The Board also notes the examiner's 
observation that the veteran's obesity and diabetes may be a 
key factor in his left leg and ankle symptomatology.  The 
Board finds that the examiner, overall, opined that the 
veteran's left leg and ankle pathology are not related to his 
military service.  As set forth above, the Board bases this 
on the absence of any medical evidence in the SMRs or in the 
years immediately after the veteran's active military 
service.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

IV.  Bilateral eye disorder.

Factual background.

A September 1983 entry reflects the veteran presented with a 
complaint of burning in both eyes for the prior 24 hours with 
use of his contact lens.  Examination revealed increased 
redness in the conjunctiva but no tearing or increased 
temperature.  The cornea and sclera were clear, and there was 
no edema.  The examiner rendered an assessment of slight 
irritation from contact lens.

A February 1984 entry reflects the veteran again presented 
with complaints of irritation in both eyes for the prior two 
months.  No discharge was reported or noted.  The examiner 
entered an assessment of symptomatic complaints with the 
bottled disinfectant solution.  Reaction to preservatives.  
The examiner advised the veteran to use a soft contact lens 
solution for sensitive eyes.

A February 1984 entry six days later, reflects the veteran 
was found physically qualified for release from active duty.  
An August 1984 entry reflects the veteran was found 
physically qualified for release from inactive duty for 
training for a period less than 30 days.

An April 1993 VA treatment entry reflects the veteran 
presented with a complaint of left eye pain with tearing and 
redness, and yellow and greenish discharge.  The veteran 
denied visual symptoms.  The examiner entered an assessment 
of conjunctivitis.

The July 1996 VA examination report reflects that the veteran 
complained of chronic conjunctivitis with some discharge in 
the morning.  Examination revealed a mild discharge.  The 
examiner rendered a diagnosis of chronic conjunctivitis 
bilaterally.

A March 1999 VA treatment note reflects the veteran reported 
that his eyes burned while working at a computer for hours.  
The writer noted the veteran wears contact lens and requested 
an evaluation.

The December 2003 ophthalmology examination report reflects 
that the veteran's examination was unremarkable.  His 
bilateral visual acuity was corrected to 20/20.  The examiner 
noted poor diabetes control and massive obesity and no 
evidence of diabetic retinopathy.  There was evidence of 
minimal ocular hypertension.

Analysis.

The legal standard for determining service connection is set 
forth above and, except for the discussion on the presumption 
of soundness and aggravation of a pre-existing condition, it 
is incorporated herein by reference.  The medical evidence of 
record shows that the veteran did not manifest conjunctivitis 
during his active military service.  The SMRs show that the 
only eye symptomatology the veteran manifested was acute and 
transitory irritation caused either by his contact lens or 
the solution he used to disinfect them.  The March 1999 
treatment note also noted the veteran's use of contact lens 
when the veteran complained of eye irritation after prolonged 
work on a computer.  The Board also notes the 1996 diagnosis 
of chronic conjunctivitis.  This was not noted on the more 
recent examination and there is no opinion that it is related 
to service or occurrence or event therein.  Moreover, while 
there is currently a finding of minimal ocular hypertension, 
this is not shown to be related to service.  Service 
connection has not been granted for hypertension and there is 
no indication that this was related to service or event 
therein.  Moreover, as noted the evidence of record shows 
that, what conjunctivitis symptomatology the veteran has 
manifested, it had its inception several years after his 
active military service.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

V.  Respiratory disorder (sleep apnea).

Factual background.

The SMRs reflect no entries for complaints, findings, or 
treatment of, any respiratory pathology or sleep disturbance.  
Neither are there any entries as concerns trauma to the nose.

An October 1994 VA ENT treatment entry reflects that the 
veteran presented with a complaint of nasal obstruction and 
reported having experienced blunt trauma in 1979 while in 
active service.  Examination showed a septum deviated to the 
right and moderately enlarged turbinates.  A septoplasty was 
performed in November 1994. 

The July 1996 VA examination report reflects that the veteran 
complained that his breathing problems were related to his 
deviated septum, which was corrected.  Physical examination 
revealed no respiratory abnormalities, and the examiner did 
not render a diagnosis of any respiratory pathology. 

The January 2004 internal medicine examination report 
reflects that the veteran complained of intermittent 
shortness of breath for the past 20 years.  Physical 
examination revealed no abnormalities.  The examiner rendered 
a diagnosis of sleep apnea by history and pulmonology reports 
and obesity, exogenous.

The January 2004 respiratory examination report reflects no 
abnormalities were observed or noted.  The examiner rendered 
a diagnosis of sleep apnea by history and pulmonology 
reports, and opined that the veteran's sleep apnea is not 
related to his military service.

Analysis.

The legal standard for determining service connection is set 
forth above and, except for the discussion on the presumption 
of soundness and aggravation of a pre-existing condition, it 
is incorporated herein by reference.  The medical evidence of 
record shows the veteran's sleep apnea symptomatology to have 
manifested several years after his military service.  
Further, the examiner at the January 2004 examination 
specifically opined that the veteran's sleep apnea is not 
related to his active military service.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for an eye disability, 
claimed as conjunctivitis, is denied.

Entitlement to service connection for a respiratory 
disability, claimed as sleep apnea, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



